Citation Nr: 1316182	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-16 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for multiple sclerosis.

2.  Entitlement to a rating for right foot drop greater than 30 percent, prior to September 4, 2009, and greater than 40 percent beginning September 4, 2009.

3.  Entitlement to an initial rating for numbness of the left upper extremity greater than 40 percent disabling.

4.  Entitlement to an initial rating for numbness of the right upper extremity greater than 10 percent disabling.

5.  Entitlement to a rating for left lower extremity impairment from multiple sclerosis (formerly characterized as numbness of the left leg) greater than 10 percent disabling prior to November 29, 2011, and greater than 20 percent disabling beginning November 29, 2011.

6.  Entitlement to an initial rating for numbness of the right lower extremity greater than 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 1993 and from March 2003 to August 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from July 2011, December 2012, and February 2013 rating decisions by the Appeals Management Center (AMC) in Washington, D.C.

The Veteran testified at a July 2010 videoconference hearing chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

In a March 2013 statement, the Veteran indicated that she wished to withdraw her appeal to the Board.


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial rating greater than 30 percent for multiple sclerosis is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The issue of entitlement to a rating for right foot drop greater than 30 percent, prior to September 4, 2009, and greater than 40 percent beginning September 4, 2009 is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The issue of entitlement to an initial rating for numbness of the left upper extremity greater than 40 percent disabling is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The issue of entitlement to an initial rating for numbness of the right upper extremity greater than 10 percent disabling is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

5.  The issue of entitlement to a rating for left lower extremity impairment from multiple sclerosis (formerly characterized as numbness of the left leg) greater than 10 percent disabling prior to November 29, 2011, and greater than 20 percent disabling beginning November 29, 2011 is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

6.  The issue of entitlement to an initial rating for numbness of the right lower extremity greater than 10 percent disabling is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

The Veteran perfected an appeal as to the above-captioned issues in June 2008.  Following the Board's November 2011 remand and the AMC's December 2012 rating decision, the Veteran requested withdrawal of these issues in a March 2013 written statement.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


